While I fully concur in the decree which has been pronounced in this cause, I do not concur in that portion of the opinion which has been delivered, which holds the rule as laid down in Davidson vs. Bowden, 5 Sneed's Rep., in reference to making infants parties defendants instead of complainants, when it is sought to affect their interest in real estate, to have been changed by legislation since the passage of the Act of 1827, ch. 54.
On comparing the several original Acts bearing on the subject, with the Code, I think no change was intended by the Legislature. In the case of Davidson vs. Bowden, the correct rule is laid down, and the present case furnishes an illustration of the value of the rule. *Page 632